

	

		II

		109th CONGRESS

		1st Session

		S. 1751

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Ms. Mikulski introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to expand the

		  State sentences for which burial in National Cemeteries and Arlington National

		  Cemetery are prohibited to include any sentence of life imprisonment for a

		  State capital crime.

	

	

		1.Expansion of State sentences

			 for which burial in National Cemeteries and Arlington National Cemetery are

			 prohibited

			(a)State sentences

			 To include any sentence of life imprisonment for State capital

			 crimeSubsection (b)(2) of

			 section 2411 of title 38, United States Code, is amended by striking

			 without parole.

			(b)Conforming

			 amendmentSubsection (d)(2) of such section is amended by

			 striking without parole.

			

